Citation Nr: 0612364	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-22 057	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1. Entitlement to a rating higher than 20 percent for 
lumbosacral strain.  

2. Entitlement to a compensable rating for right 
patellofemoral pain syndrome. 

3. Entitlement to a compensable rating for left 
patellofemoral pain syndrome. 

4. Entitlement to a compensable rating for residuals of left 
shoulder sprain.

5. Entitlement to a compensable rating fracture residuals of 
the left ring finger.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran retired from active duty in October 1999 after 20 
years of service. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of a Department of 
Veterans' Affairs (VA) Regional Office (RO).  

In January 2004, the veteran testified at hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.  At the hearing the veteran raised the 
issue of service connection for arthritis of the knees, which 
is referred to the RO for appropriate action. 

In October 2004, the Board remanded the claims for additional 
procedural and evidentiary development.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directives is required.  Stegall 
v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1. Lumbosacral strain is manifested by forward flexion of 
greater than 30 degrees, including functional loss due to 
pain, equating to no more than moderate limitation of motion; 
severe lumboscaral strain is not demonstrated. 

2. Neither instability nor disabling limitation of flexion or 
extension, including functional loss due to pain, is shown 
for the right patellofemoral pain syndrome.

3. Neither instability nor disabling limitation of flexion or 
extension, including functional loss due to pain, is shown 
for the left patellofemoral pain syndrome.

4. The left shoulder sprain is not productive of disabling 
limitation of motion, including functional loss due to pain. 

5. The fracture residuals of the left ring finger do not 
approximate or equate to amputation of the finger.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (as in effect prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (as in 
effect September 26, 2003).

2. The criteria for a compensable rating for right 
patellofemoral pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2005).

3. The criteria for a compensable rating for left 
patellofemoral pain syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2005).

4. The criteria for a compensable rating for residuals of 
left shoulder sprain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5201, 5203 (2005).

5. The criteria for a compensable rating for fracture 
residuals of the left ring finger have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§4.40. 
4.45, 4.71a, Diagnostic Codes 5155, 5227 (as in effect prior 
to August 26, 2002, and thereafter).

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006) held that the VCAA notice requirements must also 
include a provision pertaining to the rating of the 
disability and the effective date of the award if the benefit 
is awarded.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The RO provided pre-adjudicatory VCAA notice by letter in 
November 2001 to the extent that the notice included the type 
of evidence needed to substantiate the claims for increase, 
namely, evidence that the disabilities were worse.  The 
veteran was informed that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf.  

In its remand in October 2004, the Board directed further 
VCAA compliance, which was completed by letter in March 2005.  
The addition VCAA notice included the request that the 
claimant provide any evidence in his possession that 
pertained to the claims.  38 C.F.R. § 3.159. 

Although the timing of the notice of 38 C.F.R. 3.159 did not 
comply with the requirement that the notice must precede the 
adjudication, the action of the RO described above cured the 
procedural defect because the veteran had the opportunity to 
submit additional argument and evidence, which he did, and he 
had already addressed the issues at a hearing before the 
Board.  For these reasons, the timing of the VCAA notice was 
not prejudicial.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As the appeal is about the ratings of the disabilities and as 
the claims for increase were readjudicated after the veteran 
was provided notice of rating criteria, the veteran has not 
been prejudiced by the omission of the rating criteria in 
either of the VCAA notices.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No.05-7157 (Fed. 
Cir. Apr. 5, 2006).

And although the VCAA notices did not include a provision for 
an effective date, as the claims for increase are denied, the 
effective-date of an award is moot.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified 
additional evidence which has yet to be obtained, and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

For above reasons, no further development is needed to ensure 
VCAA compliance. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Increase

The veteran's current claims for increase were received at 
the RO in August 2001. 

Disability ratings are determined by comparing the present 
symptomatology with the criteria set forth in the VA's 
Schedule for Ratings Disabilities, 38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4.  The Schedule is based on the average 
impairment of earning capacity.  Disabilities are assigned 
separate diagnostic codes.  

Where entitlement to service connection has been established 
and an increase in disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In every instance in which the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Issue 1. Lumbosacral Strain

The service medical records show that in May 1997 the veteran 
received treatment for back pain.  The assessment was lumbar 
strain.  

In February 2000, the RO granted service connection for 
lumbosacral strain and assigned a 20 percent rating under 
Diagnostic Code 5295.  

Prior to September 26, 2003, lumbosacral strain was rated 
under DC 5295.  Under DC 5295, the criterion for next higher 
rating, 40 percent, was severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (as in 
effect prior to September 26, 2003).

Under DC 5292, limitation of motion of the lumbar spine, the 
criterion for the next higher rating,  40 percent, was severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (effective prior to prior to September 26, 2003).

In evaluating limitation of motion, functional loss due to 
pain on use or due to flare-ups must also be considered under 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995). 

With regard to DC 5295, on VA examination in May 2005, the 
veteran complained of daily low back pain.  On examination, 
range of motion of the lumbar spine was limited to 45 degrees 
of forward flexion, extension to 20 degrees, lateral bending 
to 30 degrees, in both directions, and rotation to 20 degrees 
in both directions.  Pain was present.  On VA examination in 
December 2001, forward flexion was to 50 degrees, extension 
to 20 degrees, lateral flexion of 20 degrees, bilaterally, 
and 20 degrees of rotation, bilaterally.  

VA and service department records, dated between 2000 and 
2001, show occasional treatment for low back pain.  In 
January 2004, the veteran testified that he had back pain, 
that he used a heating pad and medicinal creams, and that he 
took Motrin twice a day for control of his symptoms.  He 
asserted that over the last two years his physician had on 
occasion told him that he needed to go home and take a day 
off or two.  He indicated that he took bed rest primarily on 
his days off.

None of the findings demonstrate severe disability manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space under Diagnostic Code 5295 or severe limitation 
of motion under Diagnostic Code 5292, (as in effect prior to 
September 26, 2003).  

As for related factors under 38 C.F.R. §§ 4.40, 4.45, the 
Board has considered functional loss due pain or painful 
motion.  On VA examination in May 2005, although the veteran 
complained of back pain, the examiner noted essentially that 
the pain was not supported by adequate pathology and 
evidenced by the visible behavior of the veteran undertaking 
the motion as tested muscle groups in the lower extremities 
had 5/5 strength and that there was no additional limitation 
following repetitive use either in flexion or extension or 
other movements of the lumbar spine. The examiner further 
noted that the veteran was not currently receiving treatment 
for his low back and that a description of functional loss 
was not possible with any medical certainty.  

Based on the foregoing, the findings associated with 
lumbosacral strain do not more nearly approximate or equate 
to the criteria for a rating higher than 20 percent under DC 
5292 or 5295 (as in effect prior to September 26, 2003).

The schedular criteria for rating the lumbar spine were 
revised in September 2003, and DC 5292 and DC 5295 were 
replaced by DC 5237, which is rated under a General Rating 
Formula, which encompasses pain.  Under the General Rating 
Formula, the criterion for the next higher rating, 40 
percent, is forward flexion of the thoracolumbar spine of 30 
degrees or less. 

In this case, there is no evidence to show that the criterion 
for a rating higher than 20 percent has been met.  The 
recorded ranges of motion for the lumbar spine in the 
December 2001 and May 2005 reports of VA examinations are at 
least 45 degrees of flexion.  

Accordingly, the Board finds that a rating higher than 20 
percent under DC 5237 and the General Rating Formula is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt standard of proof does 
not apply. 

Issues 2 and 3. Knees

The service medical records show that in May 1991 the veteran 
received treatment for bilateral knee pain.  

In February 2000, the RO granted service connection for right 
patellofemoral pain syndrome and left patellofemoral pain 
syndrome, and assigned a separate, noncompensable rating for 
each knee under Diagnostic Code 5257. 

Under 38 C.F.R. § 4.71a, DC 5257, the criterion for a 
compensable rating, 10 percent, is lateral instability. 

In January 2004, the veteran testified that he had used an 
ACE bandage and medicinal creams for control of his symptoms, 
and that he sometimes dropped bags of mail at work due to 
knee symptoms.  He asserted that he had knee pain, swelling, 
and weakness.  

On VA examination in May 2005, the knees were stable to varus 
and valgus in full extensor and in 30 degrees of flexion.  On 
VA examination in December 2001, the knees were stable 
anteriorly and posteriorly, as well as, medially and 
laterally.  In summary, there is no evidence of instability 
for either knee.  

As for a higher rating based on limitation of motion, under 
38 C.F.R. § 4.71a, DC 5260, a 10 percent rating is warranted 
for flexion limited to 45 degrees, and under DC 5261, a 10 
percent rating is warranted for extension limited to 10 
degrees.  

Normal range of motion of knee for extension and flexion is 0 
to 140 degrees.  38 C.F.R. § 4.71, Plate II. 

With regard to DCs 5260 and 5261, the December 2001 and May 
2005 reports of VA examinations show that the veteran had 
extension to 0 degrees and flexion to 110 degrees, 
bilaterally.  In conjunction with DCs 5260 and 5261, 
functional loss due pain is a factor.  38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v Brown, 8 Vet. App. 202 (1995).  On VA 
examination in May 2005, the muscle groups in the lower 
extremities had 5/5 strength.  The examiner noted that the 
veteran reported knee pain but did not have any functional 
loss after repetitive use and no additional limitation of 
motion.  In this case, 0 degrees of extension is a normal 
range of motion of the knee.  The finding of 110 degrees of 
flexion is evidence of limitation 


of motion, but does not approximate or equate to flexion 
limited to 45 degrees, considering functional loss due to 
pain, which is the criterion for a 10 percent rating under DC 
5260. 

Accordingly, the Board finds that a compensable rating for 
either knee under DC DC 5257, 5260, or 5261 is not warranted.  
As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt standard of proof does not apply.

Issue 4. Left Shoulder

The service medical records show that in May 1998 the veteran 
received treatment for left shoulder symptoms.  X-rays showed 
a very minimal separation.  

In February 2000, the RO granted service connection for 
residuals of sprain to the left shoulder and assigned a 
noncompensable rating under DC 5203. 

The normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. § 
4.71.

Under DC 5203, a malunion of the clavicle or scapula, or 
nonunion of the clavicle or scapula, without loose movement, 
warrants a 10 percent evaluation. These disabilities may also 
be rated on the basis of impairment of function of the 
contiguous joint.  Under DC 5201, a minimum 20 percent rating 
is warranted where motion of the arm is limited to shoulder 
level.

During the hearing in January 2004, the veteran testified 
that he had left shoulder weakness and limitation of motion.  
He stated that any type of lifting or reaching over his head 
was painful, and that the pain started when his arm was at 
shoulder level. 

On VA examination in May 2005, the veteran complained of 
shoulder pain with lifting, he stated that he was not taking 
any medication and he was not receiving treatment on a 
regular basis.  On examination, his shoulders were equal.  
The examiner noted that the veteran may have a slight amount 
of discomfort.  In December 2001, the veteran complained of 
pain on motion.  An accompanying X-ray report showed there 
were no osseous, joint, or other soft tissue abnormalities.  
As there is no evidence of dislocation or nonunion, the 
criteria for a compensable rating under DC 5203 is not 
warranted. 

With regard to DC 5201, the May 2005 VA examination report 
shows that the veteran's left shoulder had forward flexion 
from 0 degrees to 150 degrees, internal rotation was from 0 
degrees to approximately 75 degrees, external rotation was 
from 0 degrees to approximately 80 degrees.  The examiner 
noted that the veteran had a "good" range of motion in the 
shoulder.  On VA examination in December 2001, forward 
flexion was to 92 degrees without evidence of pain by visible 
behavior.  As shoulder motion is not limited to shoulder 
level, the criteria for a 20 percent rating under DC 5201 
have not been met.

As for functional loss due to pain, no additional functional 
loss after repetitive motion was found on VA examination.  
While the veteran has subjective complaints of pain, the pain 
is not supported by adequate pathology or by visible 
behavior, approximating or equating to limitation of motion 
of arm at shoulder level. 

Accordingly, the Board finds that a compensable rating for 
residuals of a left shoulder sprain under either DC 5201 or 
5203 is not warranted.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt standard of 
proof does not apply.

Issue 5. Left Ring Finger

The service medical records show that in November 1998 an X-
ray revealed a closed, oblique fracture midshaft of the left 
ring finger.  In February 2000, the RO 


granted service connection for fracture residual of the left 
ring finger and assigned a noncompensable rating under 
Diagnostic Code 5227.  

During the hearing in January 2004, the veteran testified 
that he had jammed his left ring finger during service, and 
that he was not really having any problems with it currently. 

Under 38 C.F.R. § 4.71a, DC 5227, in effect prior to August 
26, 2002, a zero percent rating was assigned for an ankylosed 
finger.  A maximum 10 percent rating was assigned for 
extremely unfavorable ankylosis of the ring finer, equating 
to amputation of the ring finger without metacarpal resection 
under DC 5155.  On VA examination in May 2005, there was full 
extension and flexion of the metacarpophalangeal joint to 
about 100 degrees, and the range of motion in the 
interphalangeal joint was from 0 to 80 degrees.  There is no 
evidence of ankylosis, either favorable or unfavorable. 

Effective since August 26, 2002, DC 5227 provides a zero 
percent rating for either favorable or unfavorable ankylosis 
of the ring finger.  And DC 5230 provides a zero percent 
rating for any limitation of motion of the ring finger.  

If both the metacarpophalangeal and proximal interphalangeal 
joints of a finger are ankylosed, and either joint is in 
extension or extreme flexion, or there is rotation or 
angulation of the bone, the ankylosis is rated as an 
amputation without metacarpal resection, warranting a 10 
percent rating under DC 5155.  38 C.F.R. § 4.71a. 

As the only compensably criteria for the ring finger are 
either amputation or the equivalent of amputation, that is, 
ankylosed metacarpophalangeal and proximal interphalangeal 
joints, and either joint is in extension or extreme flexion, 
or there is rotation or angulation of the bone, and as 
neither amputation nor ankylosis is shown based on the May 
2005 report of VA examination, considering functional loss 
due to pain, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 C.F.R. § 5107(b). 

                                                                      
(The ORDER follows on the next page.)


ORDER

A rating higher than 20 percent for lumbosacral strain is 
denied.  

A compensable rating for right patellofemoral pain syndrome 
is denied.  

A compensable rating for left patellofemoral pain syndrome is 
denied.  

A compensable rating for residuals of left shoulder sprain is 
denied.  

A compensable rating for fracture residuals of the left ring 
finger is denied.  



____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


